Citation Nr: 1728230	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-42 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to March 1978, and from August 1979 to August 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction resides with the Boston, Massachusetts RO.

In an October 2010 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the RO in conjunction with his appeal. A hearing was scheduled in December 2015. The Veteran did not appear for the hearing and no good cause has been presented for not appearing. Therefore, the Veteran's request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704 (2016).

In April 2016, the Board remanded the Veteran's claims for service connection of his claimed cervical, lumbar and bilateral knee disorders for further development, including a VA examination.


FINDINGS OF FACT

1.  The Veteran's diagnosed degenerative disc disease of the cervical spine, status post cervical spine fusion, is as likely as not due to his active military service.

2.  The Veteran's diagnosed degenerative disc disease of the lumbar spine is as likely as not due to his active military service.

3.  The competent and credible evidence fails to establish the diagnosis of a right knee disability at any time during the appeal period. 

4.  The competent and credible evidence fails to establish the diagnosis of a left knee disability at any time during the appeal period. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine, status post cervical spine fusion,  have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c) (2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Identified VA treatment records have been obtained.  Private treatment records from Dr. Witt were also identified and were requested on Remand.  The RO sent a letter to the Veteran requesting a release to obtain the records.  The Veteran did not respond.  

In April 2016, the Board remanded the Veteran's claim for service connection for cervical and lumbar spine disorders and for bilateral knee disorders so that further development could be conducted.  Specifically, the claim was remanded for a VA examination, which had not been afforded, to determine the nature and etiology of his claimed conditions.  The Veteran failed to report to his scheduled examination in June 2016 and did not provide any explanation for his absence.  Therefore, the Board finds that the Veteran did not show good cause for failing to report to his VA examination and will evaluate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2016); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that the development directed by the April 2016 remand has been completed to the extent permitted by the cooperation of the Veteran.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998); See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Law and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lumbar and Cervical Spine Disorders

Service treatment records indicate repeated complaints of pain both in the cervical and lumbar regions of the spine.  In-service diagnoses include a back muscle strain in March 1976, a muscle spasm of the right flank lumbar region in April 1977, muscle strain anteriorly and muscle spasm posteriorly in September 1979, muscle spasm or pinched nerve in the cervical spine in March 1989, and a flank muscle strain in June 1991.  In addition to the documented complaints and treatment for cervical and lumbar spine symptomatology, the Board notes the Veteran 20 years of active service in the US Special Forces.  The Veteran earned a senior parachutist badge and completed a basic airborne course in 1988 and of a jumpmaster course in 1989. The Veteran's service is indicative of many parachute jumps, and the Board takes judicial notice that this service has strenuous physical effects. 

A review of the Veteran's post-service treatment records reflects that he had extensive cervical spine surgery in December 2003. See University of Colorado Hospital Authority, Dr. P.W., Operative Report.  The Veteran's pre-operative diagnosis was indicated as C3-4 and C5-6 herniated disc, a nucleus pulposus with cervical spinal stenosis and radiculopathy.  The operative report indicated that the Veteran was a body builder who has lifted "very heavy weights", and that he is a Special Forces soldier who reports worsening cervical pain and radiating pain worse on the right side, in the last several months prior to his surgery.  

The record also reflects a June 2007 VA treatment note which documents the Veteran's visit for increasing low back pain at the right flank. 

In January 2009 at the Grand Junction VAMC, the Veteran was confirmed to have a back sprain, and was instructed to watch for certain symptoms, including an increase in pain, numbness and tingling.  It was not indicated whether the sprain related to the lower back or cervical spine. 

In October 2010, Dr. P.W., who conducted the Veteran's December 2003 spinal surgery, submitted a medical opinion regarding the Veteran's spinal disabilities,  in support of the Veteran's claim.  Dr. P.W. reported that the Veteran had been under his care since 2003, and that he underwent anterior cervical spine fusion surgery for advanced cervical spine degenerative disease.  Dr. P.W. further stated it is his opinion that the Veteran's physical activity as an active duty soldier, including but not limited to parachuting has accelerated his joint degeneration significantly.  Dr. P.W. also indicated that the Veteran has experienced advanced degenerative disease in the lumbar spine with signs of an old compression fracture and malalignment at L-1.

The next treatment note of record is a December 2011 Bedford VAMC, during which the Veteran reported having had "multiple military-related injuries with rods, wires etc. placed."

As documented above, the Veteran's post-service records show that he has current diagnosed disabilities of the cervical and lumbar spine.  The October 2010 opinion from Dr. P.W. contains an etiological opinion both as to the Veterans cervical and lumbar disabilities, which is based on a rationale the Board finds to be adequate.  Namely, Dr. P.W. emphasizes that the Veteran's physical activity as an active duty soldier, including but not limited to parachuting, accelerated his joint degeneration significantly.  Further support of this opinion is found by the multiple times the Veteran was seen in service for generalized complaints of neck and low back pain.

The Board finds the aforementioned evidence of nexus between the Veteran's current disabilities of the spine and his service as a Special Forces parachutist to be sufficient to grant his claim for service connection of degenerative disc disease of the cervical and lumbar spine disabilities. 

The Board does note that the Veteran failed to report for VA examinations scheduled to evaluate the nature and etiology of his claimed cervical and lumbar spine disabilities, and thus adjudicates this claim based upon the evidence of record. 38 C.F.R. §§ 3.326, 3.655 (2016).  However, as indicated above, and in resolving all doubt in his favor, the evidence of record is sufficient to grant the Veteran's claim.

Right Knee and Left Knee Disorders

While the record indicates he was seen for complaints of knee pain in service, to include being assessed as having retro patellar syndrome, and he likely experienced stresses, strain, and injury to his knees during his service with the US Special Forces, the Board emphasizes that the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

Here, the Board finds that the Veteran's post-service treatment records fail to establish a diagnosed disability of the knees at any time during the appeal period or proximate thereto.  The first post-service indication of care for any knee condition is in an August 2009 VA psychiatric examination, wherein the Veteran reported having a "good deal" of pain.  In another November 2010 VA examination, the Veteran again reported having difficulty running due to his orthopedic conditions, including his knees as well as difficulty going up and down stairs.  In a May 2013 Occupational Therapy Assessment, the Veteran was noted to be independently mobile, and he reported his leisure activities as working around the house, camping, hiking and going to the beach.  The Veteran again reported pain in his knees among other conditions, further indicating he was working with a chiropractor, and rating his pain as 2/10.  None of these records identified a disability of either knee.

The matter was Remanded, in pertinent part, for the purpose of obtaining an examination to determine the presence of any current disability of the knee.  The Veteran failed to report for his scheduled examination.  As indicated above, in such circumstances, a decision will be based on the evidence of record.

The Veteran is competent to report that he injured his right and left knees during service, and in fact, service treatment records do indicate that the Veteran injured his knees in service.  The Veteran is further competent to indicate he experiences pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to diagnose disabilities which require professional medical evaluations, nor is he competent to provide an opinion on etiology and nexus, including pain.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

The Board therefore finds that the Veteran does not have a diagnosed knee disability during the appeal period or during a period proximate thereto, and therefore, service connection for right and left knee disorders must be denied.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine, status post cervical spine fusion, is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


